OPINION — AG — ** WILDLIFE CONSERVATION COMMISSION — RETIREMENT FUNDS — SEPARATION OF POWERS ** (1) LEGISLATION AUTHORIZING THE OKLAHOMA WILDLIFE CONSERVATION COMMISSION TO ADOPT AND MANAGE A RETIREMENT SYSTEM PURSUANT TO 29 O.S. 3-306 [29-3-306] IS NOT AN ILLEGAL DELEGATION OF LEGISLATIVE POWER, AND DOES 'NOT' VIOLATE THE SEPARATION OF POWERS PRINCIPLES AS EMBODIED IN ARTICLE IV, SECTION 1 OF THE OKLAHOMA CONSTITUTION. (2) RETIREMENT BENEFITS, INCLUDING SPOUSAL BENEFITS, BECOME VESTED ONLY AT THE TIME BENEFITS BECOME PAYABLE TO THOSE ELIGIBLE TO RECEIVE THEM AND NOT BEFORE. (3) A NOTICE TO DEPARTMENT EMPLOYEES OF BENEFIT REDUCTIONS, ISSUED ONE DAY AFTER THE EFFECTIVE DATE OF THOSE BENEFIT CHANGES, IS NOT VIOLATIVE OF THE DUE PROCESS RIGHTS OF THOSE WHO HERE NOT YET ELIGIBLE TO RECEIVE THE BENEFITS. THOSE INDIVIDUALS WHO MAY HAVE BECOME ELIGIBLE FOR RETIREMENT BENEFITS " SUBSEQUENT " TO THE EFFECTIVE DATE OF THE CHANGES, BUT " PRIOR " TO RECEIPT OF THE ANNOUNCEMENT OF THOSE CHANGES FROM THE DEPARTMENT, HAVE A CONSTITUTIONALLY PROTECTED PROPERTY INTEREST IN THOSE BENEFITS WHICH CANNOT BE ABROGATED WITHOUT DUE PROCESS OF LAW. WHETHER THE DEPARTMENT PROVIDED DUE PROCESS TO SUCH INDIVIDUALS IN ANY PARTICULAR INSTANCES IS A QUESTION OF FACE BEYOND THE SCOPE OF AN A.G. OPINION. (POLICYMAKING, RULES AND REGULATIONS) CITE: 29 O.S. 3-306 [29-3-306], 29 O.S. 3-103 [29-3-103], 29 O.S. 3-306.1 [29-3-306.1], ARTICLE IV, SECTION 1, ARTICLE XXVI, SECTION 1, ARTICLE XXVI, SECTION 4, ARTICLE II, SECTION 15, ARTICLE V, SECTION 54 (NED BASTOW) ** SEE: OPINION NO. 94-045 — WITHDRAWS 82-011, 86-054 **